                                                                     ,   CLERK'S OFFICE U.S.DIST.COUFI
                                                                                                     -
                                                                                AT ROANOKE,VA
                                                                                      FILED

                                                                                 Mâ2 2 s 2215
                      IN THE UNITED STATES DISTRICT COURT
                     FO R TH E W ESTERN DISTR ICT 0F V IRGW IA               JULI C.DUDLEY LEG
                                 RO AN O IQE DIV ISION                     BY:
                                                                                  E     C RK
LILLIE M ATTOX .0/8/0 X .T.,a minorchild,

       Plaintiff,                               CivilAction No.7:17CV00367

                                                FIN A L JU D G M EN T Ae      O R DER

NANCY A.BERRYHILL,Acting                        By:Hon.Glen E.Conrad
Comm isiionerofSocialSecurity,                  SerliorUnited StatesDistrictJudge

       Defendant.




       Forthereasonsstated in theaccompanying m emorandllm opinion,itisnow

                                       O R DER ED

as follow s:

               Themagistratejudge'srecommendationisADOPTED;
       2.      The fnaldecision oftheCom missionerisAFFIRM ED;

       3.      SllmmaryjudgmentisENTERED infavoroftheCommissioner;and
       4.      ThiscasèshallbeSTRICKEN from theactivedocketofthecourt.

       The Clerk isdirected to send copiesofthisorderto a11cotmselofrecord.
       DATED:TltisX        dayofMarch, 2019.



                                           SeniorUnited StatesDistrictJudge
